Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     19-80109-CR-Altman/Brannon
                            CASE NO. _ _ _ _ _ _ _ __
                                     21 u.s.c. § 841
                                     21 u.s.c. § 846
                                     18 u.s.c. § 2
                                     18 u.s.c. § 922(g)
                                     18 u.s.c. § 924(d)(1)
                                     21 u.s.c. § 853


 UNITED STATES OF AMERICA
                                                                             KJZ
 vs.

 CARLINGTON GORDON,                                                 Jul 2, 2019
 MAXIS DERILUS, and
 EDDIE RUMPH, JR.,                                                              West Palm Beach


        Defendants.
 ------------------------~/
                                        INDICTMENT

        The Grand Jury charges that:

                                           COUNT 1

        On or about February 26, 2019, in Palm Beach County, in the Southern District of

 Florida, the defendant,

                                  CARLINGTON GORDON,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841(a)(l).

        Pursuant to Title 21, United States Code, Section 841(b)(1)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 2 of 14




                                            eOUNT2

         On or about February 28, 2019, in Palm Beach County, in the Southern District of

 Florida, the defendant,

                                   eARLINGTON GORDON,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841 (a)(l ).

         Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.

                                            eOUNT3

         On or about March 8, 2019, in Palm Beach County, in the Southern District of Florida,

 the defendant,

                                   eARLINGTON GORDON,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841 (a)(1).

         Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.

                                            eOUNT4

         On or about March 8, 2019, in Palm Beach County, in the Southern District of Florida,

 and elsewhere, the defendants,

                                  eARLINGTON GORDON, and
                                                 2
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 3 of 14




                                        MAXIS DERILUS,

 did knowingly and willfully combine, conspire, confederate, and agree with each other and

 others known and unknown to the grand jury, to possess with intent to distribute a controlled

 substance, in violation of Title 21, United States Code, Section 841(a)(l); all in violation of Title

 21, United States Code, Section 846.

        With respect to defendants CARLINGTON GORDON and MAXIS DERILUS, it is

 further alleged that a controlled substance involved in the conspiracy attributable to each of the

 defendants as a result of their own conduct, and the conduct of other conspirators reasonably

 foreseeable to them, is a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine, a Schedule II controlled substance, in violation of Title 21, United

 States Code, Section 841(b)(l)(C).

                                             COUNTS

        On or about March 8, 2019, in Palm Beach County, in the Southern District of Florida,

 the defendants,

                                 CARLINGTON GORDON, and
                                     MAXIS DERILUS,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841(a)(l) and Title 18, United States Code, Section 2.

        Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.




                                                  3
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 4 of 14




                                              COUNT6

         On or about March 8, 2019, in Palm Beach County, in the Southern District of Florida,

 the defendant,

                                         MAXIS DERILUS,

 did knowingly and intentionally possess with intent to distribute a controlled substance, m

 violation of Title 21, United States Code, Section 841(a)(l).

         Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of heroin.

        Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.

        Pursuant to Title 21, United States Code, Section 841(b)(2), it is further alleged that this

 violation involved a mixture and substance containing a detectable amount of Alprazolum.

                                              COUNT7

        On or about March 28, 2019, in Palm Beach County, in the Southern District of Florida,

 and elsewhere, the defendants,

                                  CARLINGTON GORDON, and
                                     EDDIE RUMPH, JR.,

 did knowingly and willfully combine, conspire, confederate, and agree with each other and

 others known and unknown to the grand jury, to possess with intent to distribute a controlled

 substance, in violation of Title 21, United States Code, Section 841 (a)(1 ); all in violation of Title

 21, United States Code, Section 846.




                                                   4
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 5 of 14




        With respect to defendants CARLINGTON GORDON and EDDIE RUMPH, JR., it is

 further alleged that a controlled substance involved in the conspiracy attributable to each of the

 defendants as a result of their own conduct, and the conduct of other conspirators reasonably

 foreseeable to them, is a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine, a Schedule II controlled substance, in violation of Title 21, United

 States Code, Section 841(b)(l)(C).

                                            COUNTS

        On or about March 28, 2019, in Palm Beach County, in the Southern District of Florida,

 the defendants,

                                CARLINGTON GORDON, and
                                   EDDIE RUMPH, JR.,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841(a)(1), and Title 18, United States Code, Section 2.

        Pursuant to Title 21, United States Code, Section 841 (b)(1 )(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.

                                            COUNT9

        On or about March 28, 2019, in Palm Beach County, in the Southern District of Florida,

 the defendants,

                                CARLINGTON GORDON, and
                                   EDDIE RUMPH, JR.,

 did knowingly distribute a controlled substance, in violation of Title 21, United States Code,

 Section 841(a)(1) and Title 18, United States Code, Section 2.


                                                 5
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 6 of 14




        Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.

                                            COUNT 10

        On or about April 9, 2019, in Palm Beach County, in the Southern District of Florida, the

 defendant,

                                      EDDIE RUMPH, JR.,

 did knowingly and intentionally possess with intent to distribute a controlled substance, m

 violation of Title 21, United States Code, Section 841(a)(l).

        Pursuant to Title 21, United States Code, Section 841 (b)(1 )(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine.

                                            COUNT 11

        On or about April 9, 2019, in Palm Beach County, in the Southern District of Florida, the

 defendant,

                                      EDDIE RUMPH, JR.,

 did knowingly and intentionally possess with intent to distribute a controlled substance, m

 violation ofTitle 21, United States Code, Section 841(a)(l).

        Pursuant to Title 21, United States Code, Section 841(b)(l)(C), it is further alleged that

 this violation involved a mixture and substance containing a detectable amount of cocaine base,

 also known as crack cocaine.
                                            COUNT 12

        On or about April 9, 2019, in Palm Beach County, in the Southern District of Florida, the

 defendant,

                                                 6
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 7 of 14




                                       EDDIE RUMPH, JR.,

 Knowingly possessed a firearm in and affecting interstate and foreign commerce, knowing that

 he had previously been convicted of a crime punishable by imprisonment for a term exceeding

 one year, in violation of Title 18, United States Code, Section 922(g)(l ).

         It is further alleged that the firearm was: one (1) Browning Model Auto-5, 12 Gauge

 semiautomatic shotgun, Serial Number 03365 RN211.

                                 FORFEITURE ALLEGATIONS

         1.     The allegations of Counts 1 through 12 of this Indictment are re-alleged and by

 this reference fully incorporated herein for the purpose of alleging forfeitures to the United States

 of America of certain property in which one or more of the defendants has an interest.

         2.     Upon conviction of any violation of Title 21, United States Code, Section

 841 (a)(l) or 846 alleged in this Indictment, the defendants shall forfeit to the United States all

 property constituting, or derived from, any proceeds the defendants obtained, directly or

 indirectly, as the result of such violation, and any property which the defendants used, or

 intended to be used, in any manner or part, to commit, or to facilitate the commission of, such

 violation.

         3.     Upon conviction of any violation of Title 18, United States Code, Section 922(g)

 alleged in this Indictment, the defendant shall forfeit to the United States any firearm and

 ammunition involved in or used in the commission of such violation.

        All pursuant to Title 21, United States Code, Section 853 and Title 18, United States




                                                  7
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 8 of 14



 Code, Section 924(d) and the procedures of Title 21, United States Code, Section 853 made

 applicable by Title 28, United States Code, Section 2461(c).




                                             A TRUE BILL




4~~AN
 UNITED STATES ATTORNEY



 M
   Q~~  !SPOTO
 ASSISTANT UNITED STATES ATTORNEY



 LUISA BERTI
 SPECIAL ASSISTANT UNITED STATES ATTORNEY




                                                8
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 9 of 14
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                                19-80109-CR-Altman/Brannon
UNITED STATES OF AMERICA                        CASE NO.

vs.
                                                CERTIFICATE OF TRIAL ATTORNEY•
CARLINGTON GORDON,
MAXIS DERILUS, and
EDDIE RUMPH, JR.,
               Defendants.
                                                         Superseding Case Information:

Court Division: (Select One)                            New Defendant(s)                 Yes                No
                                                        Number of New Defendants
       Miami              Key West __                   Total number of counts
       FTL                WPB      X  FTP

       I do hereby certify that

       1.      I have carefully considered the allegations of the indictment, the number of defendants, the number
               of probable witnesses and the legal complexities of the Indictment/Information attached hereto.

       2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
               Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
               Act, Title 28 U.S.C. Section 3161.

       3.      Interpreter:    (Yes or No)        No
               List language and/or dialect

       4.      This case will take       2-3    days for the parties to try.

       5.      Please check appropriate category and type of offense listed below:
               (Check only one)                                  (Check only one)


       I       0    to 5 days _x_ _                                         Petty
       II      6    to 10 days                                              Minor
       Ill     11   to 20 days                                              Misdem.
       IV      21   to 60 days                                              Felony          X
       V.      61   days and over _ _ __

       6.      Has this case been previously filed in this District Court? (Yes or No)       No
       If yes:
       Judge:                                             Case No.
       (Attach copy of dispositive order)
       Has a complaint been filed in this matter?         (Yes or No)        Yes
       If yes:
       Magistrate Case No.                       19-8243-WM
       Related Miscellaneous numbers:

                                                ~~~~h W~9{~J?Gordon
       Defendant(s) in federal custody as of
       Defendant(s) in state custody as of                                 (5724719); Denlus (6714719-bonded)
       Rule 20 from the District of


       Is this a potential death penalty case? (Yes or No)          No


       7.      Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
               prior to October 14, 2003?      Yes             No      _ x__

       8.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
               prior to September 1, 2007?     Yes     _ _ No         _ x_ _



                                                        LUIQ~ c=t:Y-:so                                 ~e-
                                                        SPECIAL ASSISTANT UNITED STATES ATTORNEY
                                                        Court ld. No.
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 10 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET

  Defendant's Name:         CARLINGTON GORDON
                19-80109-CR-Altman/Brannon
  Case No.
             -----------------------------------------------------
  Counts 1-3, 5, 7, 8-9:

             Distribution of a Controlled Substance - cocaine base

             Title 21, United States Code, Sections 841(a)(l)

  *Max. Penalty:           0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                           fine

  Count 4, 7:

             Conspiracy to Possess Cocaine Base With Intent to Distribute

             Title 21, United States Code, Sections 841(a)(l) and 846

  *Max. Penalty:           0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                           fine




  *Refers only to possible term of incarceration, supervised release, and fines. It does not
  include any restitution, special assessments, parole terms, or forfeitures that may be
  applicable.
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 11 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

  Defendant's Name:      MAXIS DERILUS
                        ~~~~~~===----------------------------
             19-80109-CR-Altman/Brannon
  Case No.
             -----------------------------------------------------
  Count4:

             Conspiracy to Possess Cocaine Base With Intent to Distribute

             Title 21, United States Code, Sections 841(a)(l) and 846

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine

  Count 5:

             Distribution of a Controlled Substance - cocaine base

             Title 21, United States Code, Sections 841(a)(l)

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine

  Count 6:

                Possession of a Controlled Substance With Intent to Distribute- heroin, cocaine

              Title 21, United States Code, Sections 841(a)(l)

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine




                                                                                                      !-
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 12 of 14




  Count 6:

                Possession of a Controlled Substance With Intent to Distribute- alprazolum

             Title 21, United States Code, Sections 841(b)(2)

  *Max. Penalty:       0 to 5 years' imprisonment; 3 years supervised release; $250,000 fine




  *Refers only to possible term of incarceration, supervised release, and fines. It does not
  include any restitution, special assessments, parole terms, or forfeitures that may be
  applicable.
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 13 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

  Defendant's Name:      EDDIE RUMPH, JR.

  Case No.     19-80109-CR-Altman/Brannon
             ---------------------------------------------------
  Count 7:

             Conspiracy to Possess a Controlled Substance With Intent to Distribute

             Title 21, United States Code, Sections 841(a)(l) and 846

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine

  Count 8-9:

             Distribution of a Controlled Substance - cocaine base

             Title 21, United States Code, Sections 841(a)(l)

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine

  Count 10-11:

                 Possession of a Controlled Substance With Intent to Distribute - cocaine and
                 cocaine base

             Title 21, United States Code, Sections 841(a)(l) and 846

  *Max. Penalty:        0 to 20 years' imprisonment; 3 years to life supervised release; $1,000,000
                        fine
Case 9:19-cr-80109-RKA Document 9 Entered on FLSD Docket 07/02/2019 Page 14 of 14




  Count 12:

              Felon in Possession of a Firearm

              Title 18, United States Code, Section 922(g)(l)

  *Max. Penalty:         0 to 10 years' imprisonment; 5 years supervised release; $250,000 fine




  *Refers only to possible term of incarceration, supervised release, and fines. It does not
  include any restitution, special assessments, parole terms, or forfeitures that may be
  applicable.
